DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “turnable ladder” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, and 4-14 are objected to because of the following informalities: 
All the listed claims lack preceding articles, “a, an, the…” before either “Control center” or “Firefighting vehicle” at the beginning of each claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, in the final paragraph, the newly added scope can be interpreted to include new matter.  The examiner notes the specification states “independently” meaning that each movement is only controlled by one of the joysticks, and no movement is controlled by both joysticks.  However, the scope as added in the final paragraph as claim 1 can be interpreted with the broadest reasonable interpretation such that each joystick can separately and independently perform each function recited which is not supported by the original disclosure as filed and is thereby being considered new matter. The examiner notes that it is unclear whether the applicant intends on this requiring both the first and second joysticks to each directly control each of the listed movements, and if this is what the applicant intends then to explicitly recite this. 
Claims 4-14 rejected as depending from and including the new matter of claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is unclear because it is not understood what is required by the claim. It is not known if the “aerial device” is positively recited in line 1 of the claim. Or is the “control center” only required to be operable with an aerial device with the listed features of at least lines 2-5? Or is the control center as well as the “main boom” positively recited? Similarly, lines 14-22 list features of the aerial device including at least an “extension boom part”, and a “hinge mounting”. It is not known if these features are positively required, because it is not known if the aerial device is positively recited. Although the examiner notes that the claim as written can be broadly interpreted as only requiring a control center and a first joystick with “configured to” language, the claims are rejected as though they require the control center, with its listed features.
	Claim 1 is unclear for reciting the limitation “the first joystick and the second joystick are configured to allow an operator to directly and independently control the first telescopic movement of the main boom part, the second telescopic movement of the extension boom part attached to the main boom part, the inclination of the main boom part, and the inclination of the extension boom part” on lines 23-26. The examiner notes this is being interpreted under the broadest reasonable interpretation, as backed by the specification, with “independently” meaning that each movement is only controlled by one of the joysticks, and no movement is controlled by both joysticks. The examiner notes that it is unclear whether the applicant intends on this requiring both the first and second joysticks to each directly control each of the listed movements, and if this is what the applicant intends then to explicitly recite this. The examiner further notes that the specification does not appear to support this, and that a 112(a) rejection is applicable in this instance. 
	Claim 11 recites the limitation “the extension direction of the armrest” on line 2. The “extension direction” lacks antecedent basis in the claim, and it is not known to which armrest the applicant is referring. The examiner recommends amending this to recite “an extension direction of the at least one armrest”.
	Claim 13 recites the limitation “the other armrest” on lines 2-3. It is unclear to which armrest the applicant is referring.
	Claim 14 recites the limitation “Firefighting vehicle, comprising a turnable ladder according to the aerial device according to claim 1 and the control center for controlling the turnable ladder according to claim 1” on lines 1-3. This is unclear as it is not known if the areal device of claim 1 is positively required by the claim. It is also unclear why the applicant recites “according to claim 1” twice in the claim, is the aerial device not for the control center?
	The dependent claims are rejected for depending from a rejected claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 8, 10, 12, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 13, and 14 of U.S. Patent No.11015390. Although the claims at issue are not identical, they are not patentably distinct from each other because the noted claims of Maier et al. (11015390) disclose at least each limitation of the application claims 1, 8, 10, 12 and 14 including but not limited to a control center for an aerial device, said aerial device comprising: a main boom part mounted with a first end on a turret; an extension boom part mounted to a second end of the main boom part, wherein the main boom part is: inclinable around a horizontal axis in a first inclination movement, rotatable around a vertical axis in a rotation movement, and extendable and retractable along a main boom longitudinal extension direction in a first telescope movement, wherein the extension boom part is extendable and retractable along its an extension boom longitudinal extension direction in a second telescopic movement, wherein the control center comprises a first armrest having a rear flat portion and a first control device in front of the rear flat portion, a second armrest in opposed relation to the first armrest and having a rear flat portion and a second control device in front of the rear flat portion, the first and second control devices are configured to be operated manually and independent from one another, the first control device being configured tor controlling the first inclination movement and the rotation movement of the main boom part, and the second control device comprising at least a first control lever for controlling the first telescopic movement and the second telescopic movement; wherein the control center comprises a switch for changing an operation mode of the first control lever from a first mode of controlling the first telescopic movement to a second mode in which the second telescopic movement is controlled, wherein the extension boom part is associated to the second end of the main boom part by a hinge mounting and being inclinable around a horizontal hinge axis with respect to the main boom part in a second inclination movement, and ti1e second control device comprises control means for controlling the second inclination movement; wherein the control means for controlling the second inclination movement comprise a second control lever for controlling the second inclination movement, wherein the control means for controlling the second inclination movement comprise said switch tor changing said operation mode of the first control lever, and wherein the switch for changing an operation mode of the first control lever or the second control lever is disposed laterally at an inner side of the first or second armrest or a handrest.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald et al. (US 4775029, hereinafter known as MacDonald), in view of Hadank et al. (US 5002454, hereinafter known as Hadank).
	Regarding claim 1, MacDonald teaches a control device (valves that control the components) with a main boom part, (as best seen in the marked-up figure below), mounted with a first end on a turret 16, the main boom part being
- inclinable around a horizontal axis in a first inclination movement,
- rotatable around a vertical axis in a rotation movement, and
- extendable and retractable along its longitudinal extension direction in a first
telescopic movement (as best seen in Figure 1), 
wherein the aerial device further comprises an extension boom part (as best
seen in the marked-up figure below) mounted to a second end of the main boom part by
a hinge mounting and being inclinable around a horizontal hinge axis with respect to the
main boom part in a second inclination movement, wherein the extension boom part is
extendable and retractable along a longitudinal extension direction thereon in a second
telescopic movement.

    PNG
    media_image1.png
    464
    364
    media_image1.png
    Greyscale

MacDonald is silent concerning the control center comprising joysticks that control movement.
Hadank teaches the utility of an aerial device 11, wherein the control center 10,
comprises a first joystick 23, configured for
- controlling the first inclination movement by tilting the first joystick around a first
control axis,
- controlling the rotation movement by tilting the first joystick around a second
control axis perpendicular to the first control axis,
- and for controlling the first telescopic movement by rotating at least a section of
the first joystick around its a stick axis of the first joystick, as best seen in Figure 1 and as recited in column 4 lines 52-60,

    PNG
    media_image2.png
    295
    298
    media_image2.png
    Greyscale

and the control center comprises a second joystick 24 (as best seen in Figures 1 and 2 and as recited in column 4, lines 46-66). The use of a control system having joysticks are used in the art to provide an easily manipulative device reducing stress and fatigue of the operator. While the Hadank reference is silent towards the second joystick being configured for controlling the second inclination movement by tilting the second joystick around a tilting control axis of the second joystick, and being configured for controlling the second telescopic movement by rotating at least a section of the second joystick around a stick axis of the second joystick it should be further noted that the MacDonald et al. reference teaches controlling all of the movements recited while the Hadank reference teaches two joysticks and the ability for at least one joystick to be able to send at least three signals based on tilting and rotating movements in certain directions about multiple axes such that one of ordinary skill in the art would have provided at least two joysticks with these claimed features to control up to at least six  signals during operation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of MacDonald with a control system having joy sticks as taught by Hadank et al. so as to provide an easily manipulative device reducing stress and fatigue or the operator. Note that the teaching in Hadank of at least one of the two joysticks sending 3 signals based on 3 different movements would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to apply to more joysticks (such as the second joystick) in order to provide the modified MacDonald with the predictable results of sending more signals via joysticks as desired for utility or ease or the like. After the modification above, it is taught that the first joystick and the second joystick are configured to allow an operator to directly and independently control (see 112b rejection above) the first telescopic movement of the main boom part, the second telescopic movement of the extension boom part attached to the main boom part, the inclination of the main boom part, and the inclination of the extension boom part.
Regarding claim 10, modified MacDonald includes Hadank which teaches at least one armrest, with the first joystick being disposed at a front end of the armrest, as best seen in Figure 2.
	Regarding claim 11,  modified MacDonald includes Hadank which teaches that the first control axis or the first joystick is generally perpendicular to the extension direction of the armrest, as best
seen in Figure 1.
Regarding claim 12, modified MacDonald includes Hadank which teaches an operator's seat, as best seen in Figure 2, with a backrest 31, and left and right armrests 32, disposed laterally at two
opposite sides of the backrest, with the first joystick being disposed at one of the armrests, and the second joystick being disposed at another of the armrests, as best seen in Figure 2. The use of a control system having joysticks are used in the art to allow a user to easily manipulate the device reducing stress and fatigue of the operator. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of MacDonald with a
control system having joy sticks as taught by Hadank so as to allow a user to easily manipulate the device reducing stress and fatigue of the operator.
Regarding claim 13, modified MacDonald includes Hadank which discloses that the tilting control axis of the second joystick is generally perpendicular to the extension direction of the other
armrest, as best seen in Figure 1. The use of a control system having joysticks are used in the art to provide an easily manipulative device reducing stress and fatigue of the operator. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of MacDonald with a control system having joy sticks as taught by Hadank so as to provide an easily manipulative device reducing stress and fatigue of the operator.
Claim(s) 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald (US 4775029), in view of Hadank (US 5002454), in view of claim 1, and further in view of Bignon (FR 2911376).
Regarding claim 4, modified MacDonald, as advanced above fails to disclose the first joystick comprising a lateral protrusion. Bignon teaches the utility of a first joystick 7, that comprises a lateral protrusion 13, protruding from the stick axis in a radial direction, as best seen in Figures 2 and 3 below. The use of a joystick having lateral protrusion in a radial direction allows for the operator to quickly and easily maneuver the device by having directional actuators at their fingertips. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the joystick of modified MacDonald from the claim 1 rejection above, with a lateral protrusion protruding from tile stick axis in a radial direction as taught by Bignon so as to allow for the operator to quickly and easily maneuver the device by having directional actuators at their fingertips.
Regarding claim 5 modified MacDonald fails to disclose wherein the second joystick comprises a lateral protrusion protruding from the stick axis in a radial direction. Bignon teaches the utility of wherein the second joystick 7, comprises a lateral protrusion 13, protruding from the stick axis in a radial direction as best seen in Figures 2 and 3 below. The use of a joystick having lateral protrusion in a radial direction allows tor tile operator to quickly and easily maneuver the device by having directional actuators at their fingertips. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the joystick of modified MacDonald with a lateral protrusion protruding from the stick axis in a radial direction as taught by Bignon so as to allow for the operator to quickly and easily maneuver the device by having directional actuators at their fingertips.
Regarding claim 6, modified MacDonald includes Bignon that teaches the utility or wherein the lateral protrusion has a flag shape, as best seen in Figures 2 and 3 of Bignon.
Regarding claim 7, modified MacDonald includes Bignon that teaches the utility of wherein at least one of the first joystick and the second joystick comprises at least one switch 13, disposed on a top end thereof or on a circumferential surface thereof, as best seen in Figure 2 of Bignon.
Regarding claim 8, modified MacDonald includes Bignon that teaches the utility of wherein the at least one switch 13, is a movement restriction control switch tor activating/deactivating a movement restriction of the aerial device.
Regarding claim 9, modified MacDonald includes Bignon that teaches the utility wherein the at least one switch 13, comprises a communication control switch for the aerial device.
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over MacDonald (US 4775029), in view of Hadank (US 5002454), in view of claim 1, and further in view of Metz (EP 0867595).
Regarding claim 14, modified MacDonald as advanced above, fails to disclose a firefighting vehicle. Metz teaches the utility or Firefighting vehicle 1, comprising a turnable ladder, and a control center for controlling the turnable ladder according to claim 1, as best seen in Figures 1 and 2. The use of a firefighting vehicle having a control center is used in the art to provide an easily manipulative device reducing stress and fatigue of the operator. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the control center of modified MacDonald be used to operate a firefighting vehicle as taught by Metz so as to provide an easily manipulative device reducing stress and fatigue of the operator.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because
the arguments do not apply to the current rejection, are not commensurate in scope with the rejection, and are not found persuasive.	
The applicant argues that “None of the art cited by the examiner discloses or suggests a control device for an aerial device, wherein the aerial device includes a main boom part and an extension boom part mounted to the main boom part and the control device includes a first joystick and a second joystick, wherein the first joystick and the second joystick are configured to allow an operator to directly and independently control a first telescopic movement of the main boom part, a second telescopic movement of extension boom part, inclination of the main boom part, and inclination of the extension boom part, as recited by amended claims 1 and 4-14.”
The examiner notes that the above combination teaches all the limitations as claimed. MacDonald is used to teach the main boom, and extension boom with a control device, the booms having the desired movements. MacDonald is silent concerning the control center comprising joysticks that control movement, but the combination above involving the teachings of Note that the teaching in Hadank are found to remedy the deficiencies of MacDonald (see rejection above), and the combination above would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention in order to provide the modified MacDonald with the predictable results of sending more signals via joysticks as desired for utility or ease or the like.
The applicant argues that “Instead, MacDonald et al. discloses a collapsible boom lift comprised of upper and lower telescoping boom assemblies. Although MacDonald et al. discloses that hydraulic cylinders may be used to control extension and inclination of the upper and lower telescoping boom assemblies, MacDonald et al. is silent regarding any control center, let alone a control center comprising two joysticks, for directly and independently controlling such extension and/or inclination. In fact, in the Office action, the examiner admits that MacDonald is "silent towards the control center comprising joysticks." (See final Office action, page 4).”
The examiner notes that the MacDonald reference teaches a control center, the valves that control the hydraulic cylinders. The applicant is correct that MacDonald does not explicitly teach joysticks, and this is where the combination above is necessary.
The applicant argue that “The examiner looks to Hadank et al. to supply the deficiency of the MacDonald et al. noted above. Hadank et al. discloses a control system for controlling a work vehicle, for example, one that performs digging or loading functions. A work implement 11 of the work vehicle includes a plurality of linkages such as a boom 12, a stick 13, and a bucket 14. As shown in FIG. 1, one end of the stick is coupled to the boom and another end of the stick is coupled to the bucket. Extendible
and retractable hydraulic cylinders 15-19 may be actuated by a control system to control movement of the linkages. 
As shown in FIG. 2 of Hadank et al., the control system includes a horizontally mounted joystick 23 and a vertically mounted joystick 24. Regarding the joysticks 23,24, Hadank et al. states: 
The operator interface for the control of the work implement consists of two joysticks mounted horizontally and vertically for easy reach on the right and left hand side of the operator seat. The joysticks are inductive control levers of conventional design such as one manufactured by CTI Electronics of Bridgeport, Conn., but other types may also be used. The horizontally mounted joystick 23 has three axes of movement, all in one plane 50 substantially parallel to work implement plane 49: towards the front and rear of the vehicle (shown by arrow 25), vertically up and down (shown by arrow 26), and rotationally (shown by arrow 27) about its longitudinal central axis 52. The vertically mounted joystick 24 is moveable to the left and right of the vehicle (shown by arrow 28). Column 4, lines 46-60, of Hadank et al. 
As noted in the foregoing, only the horizontally mounted joystick 23 has three axes of movement. Regarding the operation of the horizontally mounted joystick 23 in one embodiment, Hadank et al. further states: 
In this embodiment, each axis of movement of the horizontally mounted joystick corresponds to a specific linkage on the implement. This is similar to the current conventions of excavator-type machine controls. Thus, the operator is required to compensate for the geometry of the work implement where each linkage follows an arc at each respective pivot point when actuated. In order to keep the bucket level in certain digging operations, for example, the operator has to compensate for the arc by raising and lowering the boom while controlling the stick movement and bucket curl. Column 5, lines 10-21, of Hadank et al. 
In another, and preferred, embodiment disclosed in column 5, lines 23-45 of Hadank et al., the control of the linkage movements are simultaneously coordinated. 
However, Hadank et al. is silent regarding the horizontal and vertical joystick(s) operable to allow an operator to directly and independently control telescopic movement of a main boom part, telescopic movement of an extension boom part attached to the main boom part, inclination of the main boom part, and inclination of the extension boom part, as specified by claims 1 and 4-14. Applicant contends that having such control of the main boom and extension boom parts, the operator does not have to "compensate for the geometry of the work implement where each linkage follows an arc at each respective pivot point when actuated," as recited at column 5, lines 14-17, of-6-
Hadank et al.. Rather, the operator can control the extension and inclination of the main boom and extension boom parts directly. 
Bignon and Metz do not supply the deficiencies of MacDonald et al. and Hadank et al. noted above. 
Rather, Bignon discloses an axially extended control hand lever that includes a gripping handle. The lever may be tilted about pivoting axes to operate cables coupled to the lever. 
Metz teaches a control device of turnable ladder that includes an aerial rescue set and a joystick that may be used to control azimuthal movement of a device attached to the aerial rescue set. 
To support a prima facie case of obviousness, an examiner must establish "a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference." MPEP § 2143(A); applying KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007). The references cited by the examiner, either alone or in combination, do not disclose or suggest, or that it would even be desirable to have, first and second joysticks configured to allow an operator to directly and independently to control a first telescopic movement of a main boom part, a second telescopic movement of an extension boom part attached to the main boom part, an inclination of the main boom part, and an inclination of the extension boom part, as specified by claims 1 and 4-14. Therefore, it follows that these claims are not obvious over these references.” 
The examiner notes that the above combination teaches all the limitations as claimed. MacDonald is used to teach the main boom, and extension boom with a control device, the booms having the claimed movements. MacDonald is silent concerning the control center comprising joysticks that control movement, but the combination above involving the teachings of Note that the teaching in Hadank are found to remedy the deficiencies of MacDonald (see rejection above), and the combination above would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention in order to provide the modified MacDonald with the predictable results of sending more signals via joysticks as desired for utility or ease or the like. The use of a control system having joysticks are used in the art to provide an easily manipulative device reducing stress and fatigue of the operator. While the Hadank reference is silent towards the second joystick being configured for controlling the second inclination movement by tilting the second joystick around a tilting control axis of the second joystick, and being configured for controlling the second telescopic movement by rotating at least a section of the second joystick around a stick axis of the second joystick it should be further noted that the MacDonald et al. reference teaches controlling all of the movements recited while the Hadank reference teaches two joysticks and the ability for at least one joystick to be able to send at least three signals based on tilting and rotating movements in certain directions about multiple axes such that one of ordinary skill in the art would have provided at least two joysticks with these claimed features to control up to at least six  signals during operation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of MacDonald with a control system having joy sticks as taught by Hadank et al. so as to provide an easily manipulative device reducing stress and fatigue or the operator. Note that the teaching in Hadank of at least one of the two joysticks sending 3 signals based on 3 different movements would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to apply to more joysticks (such as the second joystick) in order to provide the modified MacDonald with the predictable results of sending more signals via joysticks as desired for utility or ease or the like. After the modification above, it is taught that the first joystick and the second joystick are configured to allow an operator to directly and independently control (see 112b rejection above) the first telescopic movement of the main boom part, the second telescopic movement of the extension boom part attached to the main boom part, the inclination of the main boom part, and the inclination of the extension boom part.
The applicant argues that “Applicant traverses the nonstatutory double patenting rejection of claims 1, 8, 10, 12, and 14 as unpatentable over certain claims of U.S. Patent No. 11,015,390. Applicant requests this rejection be held in abeyance until after language of allowable claims of the present application is agreed upon. Applicant shall file an appropriate terminal disclaimer at that time if necessary.”
The examiner notes that the nonstatutory double patenting rejection still stands, see above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634